Exhibit 12 AMERICAN AIRLINES, INC. Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended March 31, 2008 2007 Earnings (loss): Earnings (loss) before income taxes $ (344 ) $ 51 Add:Total fixed charges (per below) 370 434 Less:Interest capitalized 5 9 Total earnings (loss) before income taxes $ 21 $ 476 Fixed charges: Interest $ 163 $ 207 Portion of rental expense representative of the interest factor 205 224 Amortization of debt expense 2 3 Total fixed charges $ 370 $ 434 Ratio of earnings to fixed charges 0.06 1.10 Coverage deficiency $ 349 $ - Note:As of March 31, 2008 American has guaranteed approximately $1.1 billion of AMR’s unsecured debt and approximately $327 million of AMR Eagle’s secured debt.The impact of these unconditional guarantees is not included in the above computation
